The Philippines offers its warmest congratulations to Mr. Abdelaziz Bouteflika, the Foreign Minister of Algeria, on his election as President of the twenty-ninth session of the General Assembly. President Bouteflika's background is that of a revolutionary, and that is what the world needs right now a dedicated revolutionary.
74.	In the session just past, we depended on the ripe wisdom of Mr. Leopoldo Benites to guide us through a series of crises more formidable than many we have faced in previous years. Having succeeded in drawing up the firm guidelines for coping with crises, we must now lean upon the vitality, the energy and the strong convictions of this youthful new President of the Assembly to see us through the next, and even more difficult, stages of implementing agreements reached in principle.
75.	We wish to congratulate at this time and to welcome into our midst the latest members of the United Nations, the new sovereign States of Grenada, Bangladesh, and Guinea-Bissau. Their presence here is another affirmation of the powerful tides of self-determination which began sweeping the world shortly after the end of the Second World War. It is to the credit of Portugal, and a stern warning to the remaining colonial Powers in Africa, that it has recognized and accepted the fact that the course of decolonization is irreversible.
76.	We listened this morning [2242nd meeting] to the moving statement of the representative of Honduras. I hasten to assure him, on behalf of the Philip pine Government, of our deepest sympathies for the tragic calamity which has befallen his people. I come from a country which is periodically buffeted by typhoons and often devastated by floods, and we in the Philippines understand the suffering of the Honduran people. We feel for them deeply.
77.	The accession to the presidency of Mr. Abdel aziz Bouteflika is appropriate and timely in a very important sense. The world is in the midst of an economic dislocation so grave that its repercussions are bound to be felt far into the future. While all nations are in the grip of these dangerous economic trends, it is the developing nations which today feel its effects most strongly. Indeed, many of them are on the brink of economic collapse.
78.	As a recognized leader among the developing countries, our new President can be expected to provide profound insights into their difficulties. At the same time, he is in a position to moderate what we most wish to avoid, namely, the degeneration of the understandable conflicts of interest between the rich and the poor countries conflicts inherent in the present economic system into bitter and frustrating confrontation. The future of mankind, both of its affluent and of its disadvantaged segments, lies not in confrontation but in co-operation based on equity and justice.
79.	Addressing the Governing Council of UNDP at its eighteenth session held in Manila earlier this year, the President of the Philippines called strongly for the immediate implementation of the Declaration on the Establishment of a New International Economic Order and of its accompanying Program of Action. He was the first Head of State to do so in an international forum. Recalling the debates during the sixth special session of the General Assembly an historic special session he said:
"[The] concern [of the sixth special session] was not with the past but rather with the present and future. Historical injustices were recalled, not to be exacerbated but to be redressed and transcended. The challenge presented to the rich, industrialized countries was not to irreconcilable conflict but to a massive joint commitment to fashion together a more rational and equitable relationship."
80.	The grim prospects confronting the developing countries emphasize the importance of institutionalizing this new type of relationship as promptly as possible. Time has made their economic problems more acute, with further deterioration in sight in the coming year. Nor can we overlook the possibility of political and social upheavals in the wake of irresistible inflationary pressures coupled with worsening shortages.
81.	The encouraging rise in commodity prices has now reached a peak and will soon decline. Only a quarter of the considerable gain in commodity prices went to the developing regions, and of this gain the bulk was negated by the steep increases in the prices of food grains and fertilizers.
82.	Furthermore, the developing countries experienced sharp deficits in trade in 1973, with every prospect that the deficits will increase this year.
83.	Few aspects of the world-wide economic up heaval cut closer to the bone than the food crisis. What was once viewed as an unfortunate but temporary state of affairs is now correctly regarded as a chronic condition which will grow worse in time unless concerted international action is taken promptly.
84.	As long as their vast food resources remain untapped, because of understandable deficiencies in capital and in technology, the developing countries will continue to be the victims of hunger and malnutrition. On humanitarian grounds alone they deserve assistance from the more fortunate industrialized countries, for the toll in human lives now and in the years ahead can well exceed our most pessimistic calculations. And its effects on world stability, on peace and security should be obvious to all.
85.	Solving the problem, of course, is not easy. A rising population, competition for sources of food, the ever-present possibility that food assistance will be subject to narrow political ends rather than broad humanitarian objectives, the growing food requirements of the affluent societies themselves  these admittedly complex factors should not' deter us from confronting the very real dangers posed by hunger and famine.
86.	The Philippines would therefore favor the establishment of a world food reserve in order to ensure assistance to countries suffering from food shortage regardless of the amount of surplus among donor countries. To this most basic of human problems the principle of special preferences for needy regions should be applied.
87.	In the long run, expanding the world's food supply is a fundamental consideration. But in order to do this, greater assistance to the agricultural sec tors of developing nations would be required. Dwindling food stocks, even in many industrialized countries, make this step even more urgent. Beyond the immediate needs of food, improving the level of agriculture is a fundamental contributory factor to the national development of countries in the developing regions.
88.	The Philippines attaches great importance to the forthcoming World Food Conference, with the strong hope that it will be able to evolve a concrete plan of action without too much delay.
89.	An integral part of the food problem is the hap less plight of an estimated 400 million children in the developing countries. At its fifty-seventh session, in its resolution 1880 (LVII), the Economic and Social Council endorsed the decision of the Executive Board entitled "Declaration of an emergency for children in developing countries as a result of the current economic crisis", and made an urgent appeal to all Governments for increased contributions to UNICEF. It is, indeed, a sad commentary on the world's conscience that UNICEF, after almost three decades of quiet and dedicated service, has not received the adequate financial support it has always deserved. It is our hope that the 1974 United Nations Special Pledging Conference on UNICEF scheduled for November will elicit a generous response and demonstrate the anxieties and concerns of the international community over the world's suffering children.
90.	It should be evident that the foregoing problems I have mentioned, being global in character, are susceptible only to collective measures on the part of the international community. The Declaration on the Establishment of a New International Economic Order, the World Population Conference, the World Food Conference, and the projected seventh special session of the General Assembly constitute historic efforts to tighten the web of world wide interdependence in order to solve the problems which impede development and endanger the world economy. They are important in still another sense, for they will be a test of whether we have developed in the United Nations the requisite political will to override narrow particularist concerns for the sake of the world community as a whole.
91.	In this connexion, the Philippines hopes that the remaining difficulties with regard to the Charter of Economic Rights and Duties of States could be resolved to permit the adoption of the Charter at this session of the Assembly. We feel that adoption of the Charter would be an indispensable step towards the establishment of the new international economic order. 
92.	I have spoken of the profound interest of the President of the Philippines in a new international economic order. Committed as we are to expanded development and focusing all resources on the achievement of this objective, the Philippines under the New Society has been inevitably affected by the world-wide economic upheavals. Only through the most strenuous efforts has it been able to approximate the dramatic improvements achieved through drastic economic restructuring in the first year of our New Society. Our stake in the improvement of the world economic climate is therefore great, for it can be of decisive importance in our pursuit of the accelerated time-table for national development.
93.	Like most developing countries, the Philippines has been affected by the sharp increases in import prices, raising the probability of a deficit in our balance-of-payments position. Inflation, though our rate is among the most moderate in South-East Asia, has prevented further improvement in living standards without, however, causing a real decline.
94.	Despite the expected difficulties, however, the gross national product of the Philippines increased by 5.8 per cent in the first eight months of 1974, a figure which is higher than in previous years, with the exception of 1973. Last year the Philippines was in the upper third in the roll of developing countries which exceeded the target growth rate set by the Inter-national Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)\ in the field of manufactures,
95.	As a result of measures taken to prevent massive rice shortages caused by typhoons, the Philip pines increased its grain production by 12 per cent, short of self-sufficiency, but enough to avert wide spread shortages in the event of expected natural calamities.
96.	Overall food production, however, is at a record level, the Philippines being one of only four Asian countries to show this remarkable performance in a year of falling production in most developing regions.
97.	In another field, the Philippines is among the fortunate few to exceed the amount of $200 million in gains in international reserves.
98.	But the Philippines is under no illusion that its present generally favorable situation will persist if the world-wide economic situation continues to deteriorate. Nor can it dissociate itself from the plight of other, poorer countries which are now rapidly approaching the point of irreversible descent into anarchy and chaos caused by extreme poverty. Whether we wish it or not, their fate instills an awful sense of foreboding in the entire human community.
99.	It is in this context that we view the arms race and the ever-increasing amounts wasted in its pursuit as a terrible comment on our sense of human values. It bespeaks a deadening of the finer impulses of man that he should place the development of weapons of destruction on a far higher scale of priority than the fulfillment of his most basic requirements.
100. Nor is this race for weapons confined to the great Powers, for the supply of arms to the smaller Powers has increased at an unprecedented rate thereby increasing the danger of conventional wars which nevertheless always carry the risk of involving the great Powers.
101.	An equally disturbing development is the dangerous proliferation of nuclear weapons. The capability for manufacturing them is no longer the exclusive monopoly of the rich, industrialized countries. This suggests that the threshold of nuclear danger has been lowered to a degree that may in the near future prove dangerous to world peace and security. That there should be nations whose populations are starving and afflicted by famine but that are producing nuclear arms is indeed a sad commentary on the world today.
102.	In the light of the foregoing developments, the United Nations should begin seriously to con sider fresh initiatives to moderate the runaway arms race, halt nuclear proliferation and ban test explosions completely.
103.	These matters acquire particular significance at a time when the Middle East problem still carries the potential for renewed conflict and at a time when agreement has yet to be reached on the tragic war in Cyprus. On the Middle East question, we of the Philippine delegation reiterate our view that a just solution should be based on the relevant United Nations resolutions calling on Israel to withdraw ; from all occupied territories.
104.	Another important aspect of the Middle East problem, which is basic to its solution, is the question of the Palestinian people. Having no wish at this time to reopen a generation-old debate, I shall confine myself to quoting my original intervention in the Assembly on the same subject in 1947, when the sessions were being held at Flushing Meadows.
I said then:
"We have assessed the legal arguments and found that they are not the decisive factors in shaping a just and practical solution. Whatever the weight we might choose to assign to the arguments of the one side or the other, it is clear to the Philippine Government that the rights conferred by mandatory power, even if subsequently con firmed by an international agreement, do not vitiate the primordial right of a people to deter mine the political future and to preserve the territorial integrity of its native land."
105.	Continuing, I said that the issue was primarily moral and that the enforcement of the partition policy was and I quote again "repugnant to the valid nationalist aspirations of the people of Palestine".2
106.	Because the shape of the problem has been modified in the intervening years, the Philippines shall, against this background, speak on this subject j again at an appropriate time in this Assembly.
107.	Turning to our part of the world, the spirit of the Shanghai communique is alive in Asia, and a rearrangement in the balance of forces on its basis has ensued quietly and without fanfare. The apparent stability in the region has encouraged diplomatic activity, tending further to cement existing relation ships. Prime Minister Tanaka of Japan visited South-
East Asia, and Prime Minister Whitlam of Australia made a similar tour earlier this year.
108.	The pursuit of normalized relations between (he People's Republic of China and South-East Asian countries continues. In mid-1974, Malaysia established full diplomatic relations with the People's
- Republic, and trade and cultural missions from Peking and various South-East Asian capitals have exchanged visits visible evidences of a more relaxed relationship between them. At this very moment, Mrs. Imelda Marcos, wife of the President of the Philippines and his designated envoy, is in Peking on a goodwill mission and has been very well received there.
109.	Behind these activities lies the hope that the new balance of power will be a force for constructive changes on the basis of complementary interests, not alone among the big Powers with interests in the region, but also between them and the smaller Asian Powers.
110. However, the problem of stability and security in the region remains the principal responsibility of the nations of the region. Among the six member countries of the Association of South-East Asian Nations (ASEAN), the first large step in enhanced economic co-operation was taken this year when active negotiations began on the implementation of industrial complementation projects and on the establishment of a free-trade zone in the region. An expanding web of relationships has also begun to develop between the ASEAN member countries and other countries and organizations, with, among others, Australia and New Zealand, and with the European Economic Community.
111.	Much, of course, remains to be done to ensure the security of the region. As long as the Paris agreement remains unenforced and apparently unenforceable the situation in IndoChina will continue to be a threat to the general security of South-East Asia.
112.	In the Khmer Republic, an unprecedented situation has emerged, raising political, legal and moral questions of great complexity. Last year the Philippines opposed the "back-door" grant of recognition to the rival Sihanouk "Government", which would give it the right to represent Khmer in the United Nations. We will continue to oppose this move, in the belief that the people of Khmer should be free to decide their own political future and to adopt the economic and social system of their choice without interference from any outside sources.
113.	On the question of Korea, the peaceful reunification of the divided halves remains our objective, and we are prepared to lend our support to mutually acceptable means of reaching this goal. Provided it is acceptable to both the Republic of Korea and the People's Republic of Korea, we shall support the admission to the United Nations of both those States in the hope that this would provide an additional avenue for reaching agreement on reunification.
114.	Let me touch on other items on the agenda that are of particular interest to us. My delegation feels that the United Nations Conference on the Law of the Sea is one of the most significant endeavors of the world Organization. The objective of developing a progressive international law based on equity and social justice in order to bring about peace and stability in the oceans and to permit the full utilization of the vast resources of the sea for the benefit of all. mankind cannot be long deferred. Moreover, we cannot ignore the possibility that an area comprising two thirds of our planet will, unless agreement is reached, become yet another focus of intense rivalries dangerous to the peace of the world.
115.	From the particular point of view of an archipelagic State like the Philippines, the Conference has given us and similar States an opportunity never before provided us to secure recognition of the unique problems arising from our geographical configuration.
116.	Although we cannot, in complete candor, say that we were entirely satisfied with the result of the session held at Caracas, we feel that it has generated a momentum which should be maintained. It is our view, therefore, that no time should be wasted in permitting the Conference to continue its work. For this reason, the Philippines will support the recommendation that another session be convoked in Geneva from March to May 1975.
117.	Our traditional respect for human rights and the fundamental freedoms remains undiminished. Indeed, our recent experience has given us a deeper insight into the nature and meaning of human rights. We realize today with special force the truth of the observation that the achievement of economic and social rights through accelerated national development is an indispensable requirement for the exercise of civil and political rights. Without the effective enforcement of law and order and without a sound economic base, respect for human rights remains at best theoretical. In this connexion, I am pleased to inform this Assembly that the Government of the Philippines deposited with the Secretary-General on 7 June 1974 its instruments of ratification of the International Covenant on Economic, Social and Cultural Rights [resolution 2200 A (XXI), annex].
118.	At this session we shall support all measures which assist in advancing the cause of human rights throughout the world. And we shall continue to give the most vigorous support to the struggle against racist policies of all varieties and against all efforts to segregate peoples on the basis of color and race from the mainstream of their national life.
119.	As a nation which by tradition has held women in high esteem, the Philippines favors the prompt elimination of discrimination on the basis of sex. Women in my country are the full and equal partners of men in national development; we look forward to the day when this practice is made universal. The observance of International Women's Year in 1975, for which the Philippines has already made preparations, is a timely reminder of the need to integrate women, who, after all, constitute half of the world's population, into the total human resources available for national development.
120.	Let me reiterate that this Assembly is faced with global problems which demand global solutions. Those solutions can be achieved only through greatly enhanced international co-operation. In turn, co-operation of such scope and depth requires the full use of the United Nations in the entire range of human concerns.
121.	As the problems become progressively more acute, the need for effective solutions becomes more urgent. Some of the sense of urgency and the strong feeling of interdependence assured by the sixth special session of the General Assembly last April still remain. Our task is to maintain the momentum generated by the special session and to continue to foster the spirit of interdependence arising out of the very seriousness of the problems which confront us.
122.	But a fundamental element seems to be missing. In a rare note of pessimism, the Secretary-General predicted that perhaps the twenty-ninth session of the General Assembly will be in the grip of a crisis of helplessness. A deficiency in determination, a lack of political will, delays the Assembly from taking the required courses of action that could lead to firm decisions. I suggest that this deficiency may also arise from the shortcomings of the Charter itself a Charter which, as I shall presently explain, contributes to a sense of division rather than of harmony in the context of today's realities. My delegation therefore welcomes the recommendation of the General Committee that item 95 entitled "Need to consider suggestions regarding the review of the Charter of the United Nations: report of the Secretary-General" should be retained on this year's agenda.
123.	Over the past 30 years, events and long-term developments have imposed the conclusion that the structure and processes adopted at the end of the last world war by the victorious allies very quickly lost their relevance and validity. I speak as one of the original signatories of the Charter in 1945 at the San Francisco Conference. The ideological confrontation destroyed the possibility of unanimity among the five permanent members of the Security Council, and their veto power was transformed from a guarantee of international unity into an instrument for the protection of national interests.
124.	It is needless to review, for all of us remember, the various conflicts, large and small, brief or protracted, for which the Organization, under its present Charter, was unable to find a solution, much less to enforce one. More and more often, solutions have been sought, and sometimes found, outside the framework of what was originally conceived to be the unchallengeable arbiter of the world's disputes.
125.	Perhaps the original ideal was impractical, beyond the possibility of realization in a world of sovereign States. All the more reason, then, to under take a serious and continuing review and revision of the structure and procedures of the Organization. The last of the Western colonial empires is now in liquidation; the emancipated nations have almost tripled the membership of the United Nations, while the former metropolitan Powers, which could formerly presume to represent their millions of subjects, can now speak only for themselves. On the other hand, it is perhaps understandable that they should seek protection against what may appear to them to be the tyranny of numbers at a time of a proliferation of States in various stages of development but all equally jealous of their equality in the vote.
126.	Few will deny that the United Nations has devised ingenious procedures to overcome the inherent limitations of the present Charter. It has broadened the scope of its activities to cover a wide spectrum of issues which the founders of the Organization never anticipated. Still, for our time, the Charter fails to reach the heart of the matter, which is the disturbing division between the developing and developed countries, or, to put it more bluntly, the few rich and the many poor. Never in the history of the United Nations has that division been more apparent that it is today.
127.	The paramount need of the United Nations is a Charter which provides the institutional means for reconciling the two sides, for bridging the gap between them, and for inducing them to co-operate, instead of deepening the distrust in which they hold one another. On these terms alone, if no other, there is, I submit, little to be lost if we place the provisions of the Charter under continuing review, to study how they work and have worked in the past and, above all, to explore the possibilities of bringing them more in accord with present realities.
128.	It is disheartening to see the United Nations unable for all these long years to put an end to the Palestinian problem, to the apartheid regime in South Africa, to the illegitimate occupation of Namibia, to so many other situations that haunt session after session of the General Assembly like ghosts that can neither be buried nor forgotten.
129.	It is disillusioning to see the United Nations playing no direct part in reshaping the international monetary system,
130.	It is deeply dismaying to realize that the United Nations, for all the bright promises of its Charter and declarations and proclamations, is unable to do more to protect the human rights of millions of human beings. No doubt, there are serious legal and political difficulties to be faced in any study or revision of the Charter. Such a revision might even entail its renegotiation. Any fundamental change is painful and calls for much thought and heart-searching; but when change is needed for survival, it is inevitable.
131.	Allow me to illustrate this with any example from our own national experience in the Philippines. Two years ago, almost to this very date, the President of our country placed it under martial law. It was within his constitutional powers to do so, as the Supreme Court of the Republic decided only last week; but it was also a very drastic, even revolutionary measure, for it meant a fundamental change, a radical revision of our political and social structure and institutions which had been part of our way of life since the proclamation of our independence in 1946 almost the same length of time as the United Nations has existed and, indeed, for about 40 years before that. 
132.	The change was a shock; it was agonizingly painful to many; but it worked, and it is working- It forestalled a revolution that, after all, sought only the same goals; it staved off financial ruin; it restored peace and promised social order. Above all, it worked because it brought the constitutional and govern mental structure and processes into line with the political, economic and social realities in a nation that had been groping for the true balance between them for more than a quarter-century.
133.	We in the United Nations, I dare to suggest, have also been trying to strike that true balance for almost the same measure of time. To find it now, when it is so needed, if not for survival, at least for significance and effectiveness, we must, I suggest, be equally bold after long patience; we must be persistent with long deliberation and unafraid of radical departures when confident of our ultimate destination. For that reason my delegation will sup-port, and indeed sponsor, any initiative to establish a continuing or permanent group to study the revision of the Charter and submit recommendations thereon.
134.	Two years ago, at this same forum, I made the observation that radical changes had overtaken the world. How profound these changes were we now fully realize. The detente begun in Asia and subsequently followed in Europe has, for all practical purposes, revised the structure of international relations. The beginning of concord and harmony in the political field, despite temporary set-backs, has be come visible, amid our hopes are buoyed by the rich possibilities of peace and security for all mankind. We fully expect it to create the environment in which we can pursue with greater vigor the progress and development of nations.
135.	Today, we are at the painful beginning of that search for progress. Because we view the problems at such close range, we tend to be traumatized by their immense difficulties. The danger is that this should lead to a fatal paralysis of will, leaving the problems unsolved and worse than they were be fore. I venture to say that in the midst of difficulties we have learned the lesson that today, more than ever, we must shed parochialism, discard selfishness, and dismiss the narrower demands of sheer self-interest. Never before has this thought emerged with greater clarity and force: if our society is to survive, we must accept collective responsibility for its well-being. Interdependence has ceased to be a mere pious wish. Inevitable, indeed inescapable, it is the very basis for the continuation of the society of man in the twentieth century.
